Citation Nr: 1448218	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  07-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in December 2008.  A transcript of that hearing is of record.  Unfortunately, the Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran has not responded to the letter.  Therefore, the Board assumes that he does not wish to appear at a new hearing.  

When this case was before the Board in September 2012, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

Bilateral hearing loss disability was not present until more than one year following the Veteran's discharge from active service, and it is not related to the Veteran's active service.




CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's April 2006 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations in March 2008, August 2011, and October 2012 to determine the etiology of his hearing loss.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and supported the opinions provided. 

Moreover, the Board obtained an opinion from the Chief of Otolaryngology at a VA medical Center in June 2012 and an opinion from an independent medical expert in March 2014.  The Board has determined that these opinions are adequate for adjudication purposes.  The authors considered all of the pertinent evidence of record and provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  

The Board notes that a service treatment record from March 1966 that was previously of record is no longer of record.  According to the May 2013 referral for a medical expert opinion and the resulting May 2014 opinion, that record contained a notation of defective auditory acuity in both ears and an auditory threshold that reflected normal hearing.  The Board finds that this evidence would not change the outcome of the decision; therefore, its absence is not prejudicial to the Veteran.

The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran contends that service connection is warranted for bilateral hearing loss because it is due to in-service noise exposure.  

The Veteran's service treatment records reveal several audiological examinations, to include at the time of separation from service, all of which disclose hearing within normal limits.  A treatment record from March 1966 notes defective auditory acuity, and a treatment record from February 1970 notes asymmetrical hearing loss.  

VA treatment records show right ear hearing loss for VA purposes in May 1988.  Left ear hearing loss was diagnosed in March 2006.  

The Veteran was afforded a VA examination in March 2008 to determine the etiology of his bilateral hearing loss.  He reported that he had noticed gradually progressing hearing loss since about 1964.  He was a pilot for 20 years in service and flew several times per week without hearing protection for the first 13 years of his career.  As a civilian, he flew weekly from 1973 to 1975 without hearing protection.  He sculpted using power tools almost daily for fifteen years without earplugs but denied any other occupational or recreational noise exposure.  The examiner diagnosed sensorineural hearing loss but opined that it was not a result of service noise exposure.  He reasoned that the Veteran's hearing was normal at all times during service and upon separation from service and that there was no scientific evidence supporting delayed onset of noise-induced hearing loss.

The Veteran was afforded another VA examination in August 2011.  The examiner diagnosed sensorineural hearing loss but opined that it was not at least as likely as not caused by or a result of the Naval service based on normal hearing thresholds during and at separation from service.  

The Veteran was afforded a third VA examination in October 2012.  He again reported that he did not wear hearing protection while working as a Navy pilot until he complained about his ears in 1968.  His hearing became noticeably worse while riding a bicycle post-service in 1973.  The examiner diagnosed sensorineural hearing loss but concluded that it was not at least as likely as not caused by or a result of his Naval service.  The examiner opined that the hearing loss manifested sometime between 1972 and 1988 based on the fact that the Veteran's hearing was within normal limits at separation from service and that no significant change in hearing was noted in either ear during service.  Also, the Veteran reported that his right ear hearing loss started on a bike ride in 1973 and that he first sought treatment in 1988 due to a decline in hearing in the right ear for six months.  

The Chief of Otolaryngology at a VA medical center opined in June 2013 that it was less likely than not that the Veteran's bilateral hearing loss was manifested during or causally related to his active service.  The expert reasoned that there was no evidence of hearing loss while in service and no record of any otologic complaints at the time of discharge from the Navy.  She read an article submitted by the Veteran entitled, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," which theorized that acoustic overexposure could result in delayed degeneration of the cochlear nerve.  However, the expert noted that this theory had only been tested on mice and believed that the Veteran's hearing loss was likely age-related.  

An independent medical expert stated in March 2014 that there was no evidence of a significant decline in the Veteran's audiometric thresholds during service.  He also found that neither the March 1966 notation of defective auditory acuity nor the February 1970 annual physical notation of left ear hearing loss had any basis in fact since the thresholds recorded at those times did not actually reflect hearing loss.  Also, audiometric thresholds could easily vary 10 decibels from one day to another and from one examiner to another.  The expert concluded that because there was no credible evidence of hearing loss or significant decline in hearing levels during service, it was less likely than not that the Veteran's hearing loss was causally related to service.  He reasoned that, while there was evidence of post-service hearing loss and in-service noise exposure, there was no evidence that his hearing acuity was affected by noise exposure while on active duty.  Hearing loss caused by noise exposure and acoustic trauma occurs at the time of exposure and not a number of years later.  This was established by medical literature and was the accepted norm.  He concluded that the Veteran's hearing loss was most likely age-related.  The medical expert also acknowledged the article submitted by the Veteran.  However, he determined that it was less likely than not that the article applied to the Veteran because various audiometric studies done on the Veteran failed to show evidence that even temporary threshold shifts were present during service.

Analysis

The Board concedes that the Veteran has hearing loss for VA purposes and that he was exposed to noise as a pilot during service.  However, the evidence demonstrates that his bilateral hearing loss is not related to such exposure.  

First, none of the Veteran's in-service audiograms of record, to include at the time of separation, demonstrate hearing loss.  Although there is a notation of asymmetrical hearing loss in 1970, the accompanying hearing examination at that time disclosed normal hearing.  Also, as discussed above, evidence previously of record showed a notation of bilateral defective auditory acuity in March 1966, but an audiogram conducted at the time did not show hearing loss.  Additionally, there is no corroborating evidence of hearing loss within a year of separation from service or at any time before May 1988, 16 years after separation.

Moreover, all three opinions of the VA examiners and both medical expert opinions regarding the etiology of the Veteran's hearing loss disability are unfavorable to the claim.  All opining physicians agreed that the Veteran's hearing loss was less likely than not related to service because his hearing was normal at all times during service and upon separation from service, and there was no evidence of complaints of hearing loss until many years after service.  The March 2014 medical expert added that there was no evidence of a significant decline in the Veteran's audiometric thresholds during service and that hearing loss caused by noise exposure and acoustic trauma occurs at the time of exposure and not a number of years later.  He also acknowledged the article submitted by the Veteran but determined that it was inapplicable because various audiometric studies done on the Veteran failed to show evidence that even temporary threshold shifts were present during service.

Finally, the Board has considered the Veteran's contention that his hearing loss is due to noise exposure during service.  While the Veteran may sincerely believe that his post-service hearing loss is related to in-service noise exposure, as a lay person, he is not competent to provide an opinion linking the disability to such exposure.  As discussed above, the medical opinions addressing this contention are against the claim.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


